

115 HR 4764 IH: Improving Access to Traditional Banking Act of 2018
U.S. House of Representatives
2018-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4764IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2018Mr. David Scott of Georgia introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Consumer Financial Protection Act of 2010 to establish an Office for Under-Banked and
			 Un-Banked Consumers.
	
 1.Short titleThis Act may be cited as the Improving Access to Traditional Banking Act of 2018. 2.Office for Under-Banked and Un-Banked ConsumersSection 1013 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5493) is amended by adding at the end the following:
			
				(i)Office for Under-Banked and Un-Banked Consumers
 (1)EstablishmentBefore the end of the 90-day period beginning on the date of the enactment of the subsection, the Bureau shall establish an Office for Under-Banked and Un-Banked Consumers (hereinafter referred to as the Office), the functions of which shall include activities designed to better assess the reasons for the lack of, and help increase the participation of, under-banked and un-banked consumers in the banking system, including the coordination with other Federal and State financial services agencies on this matter to ensure the most efficient and effective use of governmental resources.
 (2)DutiesThe Office shall— (A)conduct research to identify any causes and challenges contributing to the decision of individuals who, and households that, choose not to initiate or maintain on-going and sustainable relationships with depository institutions, including consulting with trade associations representing minority depository institutions, and organizations representing the interests of traditionally underserved consumers and communities, and organizations representing the interests of consumers, particularly low- and moderate-income individuals, civil rights groups, community groups, and consumer advocates, about this matter;
 (B)identify best practices, develop and implement strategies to increase the participation of under-banked and un-banked consumers in the banking system; and
 (C)submit a report to Congress, within two years of the establishment of the Office and annually thereafter, that identifies any factors impeding the ability to, or limiting the option for, individuals or households to have access to on-going and sustainable relationships with depository institutions to meet their financial needs, discusses any regulatory, legal, or structural barriers to enhancing participation of under-banked and un-banked consumers with depository institutions, and contains regulatory and legislative recommendations to promote better participation for all consumers with the banking system..
		